Citation Nr: 0721593	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for status post left 
knee arthroplasty, status post right knee arthroplasty, and 
frozen feet.  The veteran testified before the undersigned 
Veterans Law Judge at Board hearings at the RO in August 2004 
and September 2006.

The Board remanded this case in June 2005 and March 2006.  
The requested development has been accomplished and the case 
is properly before the Board.


FINDINGS OF FACT

1.  Arthritis of the knees was not diagnosed in service or 
for many years thereafter; and the competent medical evidence 
of record does not relate the veteran's current bilateral 
knee disability to any event in service. 

2.  Arthritis of the feet was not diagnosed in service or for 
many years thereafter; and the competent medical evidence of 
record does not show any residuals of frozen feet or relate 
any other current impairment of the feet to any event in 
service.





CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103A, 5107, (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A right knee disability was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103A, 5107, (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Residuals of frozen feet were not incurred in or 
aggravated by service, directly or presumptively.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103A, 5107, (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2004 statement of the case and a November 2005 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained all available service medical records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations, obtained medical opinions as 
to the etiology of his disabilities, and afforded the veteran 
opportunities to give testimony before the Board.  The 
National Personnel Records Center informed VA in April 2003 
that the majority of the veteran's service medical records 
were destroyed in a fire.  VA has a heightened obligation to 
assist the appellant in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The RO notified the veteran of the unsuccessful 
attempts to obtain his service medical records and requested 
that he fill out a form to reconstruct his medical data.  The 
veteran submitted a response but did not mention any 
treatment in service for any of the claimed disabilities.  VA 
has exhausted all reasonable efforts to locate the veteran's 
service medical records.  38 U.S.C.A. § 5103A(b)(3).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Bilateral knees

The veteran contends that his bilateral knee condition is the 
result of his service during the Korean War.  He stated that 
while serving in the infantry, he had to walk or crawl on his 
knees carrying everything he owned on his back.  He indicated 
that even though he had pain he did not go on sick call.  
After service, he stated that his knees started to aggravate 
him and he saw a doctor periodically for pain pills.  He 
indicated that over the years his knees became progressively 
worse.

Initially, the record confirms current bilateral knee 
disabilities.  A January 1994 VA medical record shows 
complaints of bilateral knee pain for the past seven months.  
A May 1994 VA medical record shows complaints of progressive 
bilateral knee pain for the past five years, unresponsive to 
conservative treatment.  The assessment was bilateral 
osteoarthritis of the knees.  The veteran subsequently 
underwent a bilateral total knee arthroplasty in May 1994.  
He had continued complaints from 1994 to 2001.  In September 
2001, he underwent a revision of the left total knee 
arthroplasty.  VA and private medical records dated from 2001 
to 2003 show continued complaints of knee pain.
 
The next issue is whether there is evidence of any in-service 
incurrence of a bilateral knee disability.  The only 
available service medical record is his October 1956 
discharge examination report, which is negative for any knee 
complaints.  The veteran stated, however, that he never 
sought treatment for his knee pain in service.  Although 
there is no direct evidence of any in-service incurrence of a 
bilateral knee disability, the veteran is competent to say 
that he experienced pain in his knees in service from 
kneeling and crawling.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the record shows a current bilateral knee disability and 
the veteran's statements constitute credible evidence of in-
service knee pain, the determinative issue is whether these 
are related.

An August 2005 VA examination report contains the veteran's 
report that he "messed up" his knees during his military 
service by crawling on the ground and having to "hit the 
ground."  The veteran indicated that he did not recall any 
specific injury or seeking any treatment for his knees during 
service.  After service, he stated that he worked in a plant 
for 27 years and had to walk around the plant to supervise 
people.  Presently, he complained of pain all the time.  The 
diagnosis was bilateral end-stage osteoarthritis, which 
required bilateral total knee replacements and revision 
surgery in 2001 for loosening of the left knee prosthesis.  
The examiner concluded that the end-stage osteoarthritis was 
a process of 40 years of aging and that no service connection 
for the bilateral end-stage knee osteoarthritis was 
identified.  The examiner opined that it was not at least as 
likely as not that the veteran's bilateral knee strain was 
related to his military service.

In this case, the negative evidence outweighs the positive.  
Although the veteran has argued that his current bilateral 
knee disability is related to service, he is without medical 
expertise and his opinion as to the etiology of his current 
knee disabilities is not competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran's lay assertions have been considered, they do not 
outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's arthritis and 
strain of the knees and his service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The first diagnosis of arthritis in the knees was in 1994, 
which was 38 years after service.  Thus, service connection 
for a bilateral knee disability also is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Absent any competent medical evidence that the veteran's 
current knee disabilities are related to service, the 
preponderance of the evidence is against the service 
connection claim for a bilateral knee disability; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.




Residuals of frozen feet

The veteran contends that he has suffered from frozen feet 
since service, but noted that he was not treated for this 
condition in service.  He testified that he was in Korea in 
February and when he went on patrol the first night he was on 
the front line in rice paddies and had water above his head.  
He also mentioned that he was exposed to cold weather during 
basic training in Kansas.  He indicated that he had all kinds 
of problems with his feet but that it was too inconvenient 
for him to get to a hospital, and he only was able to get 
Aspirin from the medic.  When he got back to the States in 
service he indicated that he sought treatment and was given 
Aspirin and something to soak his feet in, but they did not 
diagnose him with frozen feet.  He indicated that over the 
years he has tried to avoid anything that would aggravate his 
feet and stayed away from cold weather.

Initially, the record shows multiple types of impairment in 
the bilateral feet.  An August 2005 VA examination report 
notes that a recent podiatry examination showed a right heel 
spur, decreased protective sensation bilaterally, and plantar 
fasciitis.  X-rays of both feet showed bilateral 
osteoarthritis and bilateral calcaneal spurs.  

The next issue is whether there is evidence of any in-service 
incurrence of frozen feet or any other relevant foot 
disorder.  The discharge examination report is negative for 
any findings related to the feet.  The veteran testified, 
however, that he did not seek treatment in service.  While 
there is no direct evidence of in-service incurrence of a 
bilateral foot disorder, the veteran's testimony is accepted 
as credible evidence of exposure to cold weather in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the record shows current impairment in the feet and 
credible evidence of exposure to cold weather in service, the 
determinative issue is whether these are related.  

A November 2001 VA medical record shows the veteran's feet 
were within normal limits.  An April 2003 VA medical record 
shows examination of the extremities was complete without 
clubbing, cyanosis, or edema.  Pedal pulses were 2+ 
bilaterally.  A June 2003, a private medical record shows 
complaints of pain in the left foot.

An August 2005 VA examination report notes the veteran's 
report that he had frozen feet during his service in Korea in 
1953.  The veteran stated that he had a "lost feeling" in 
his feet because of frostbite and that his feet were treated 
with salve.  He did not identify any changes in his military 
duties because of his feet or any specific temperatures he 
was exposed to.  He believed that winters were "too cold" 
in Korea.  He indicated that presently he had trouble walking 
because his feet felt "asleep."  He reportedly had diabetes 
mellitus and had been told he had diabetic neuropathy.  He 
did not take any medication for neuropathy.  The examiner 
found that it was at least as likely as not that some of his 
symptoms in both of his feet were due to diabetic neuropathy.  
Specifically, his complaint of his feet feeling "asleep" 
was at least as likely as not due to diabetic neuropathy.  
The examiner also found that there was no service-connection 
for his chronic strain in both feet identified.  The examiner 
determined that there was no cold injury identified and 
opined that it was not at least as likely as not that he had 
any significant cold injury during his military service.

In this case, the negative evidence outweighs the positive.  
Although the veteran has argued that he has current residuals 
of frozen feet related to exposure to cold weather in 
service, this is not a matter for an individual without 
medical expertise and his opinion does not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which does not show any current residuals 
of frozen feet or any relation between any other current 
impairment in the feet and service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The first finding of arthritis of the feet was in 2005, which 
is 49 years after service; so service connection for 
arthritis is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the service 
connection claim for residuals of frozen feet; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.




ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for residuals of frozen 
feet is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


